Smith, J.
(dissenting). I respectfully dissent. Even assuming, arguendo, that the majority is correct that this is one of those rare cases for which preservation is not required (see People v Lopez, 71 NY2d 662, 666 [1988]), I nevertheless conclude that *1725County Court conducted a sufficient inquiry to ensure that defendant’s plea was entered knowingly and voluntarily, and that defendant’s statements during the plea colloquy established all of the elements of the crime to which he pleaded guilty (see id.).
As noted by the majority, defendant pleaded guilty to manslaughter in the first degree as a lesser included offense of the crime of murder in the second degree, as charged in the indictment. It is well settled that, in pleading guilty to manslaughter pursuant to Penal Law § 125.20 (2), a defendant must admit that he or she intentionally caused the death of the victim but did so under circumstances demonstrating that he or she was acting under the influence of an extreme emotional disturbance for which there was a reasonable explanation or excuse (see id.; § 125.25 [1] [a]). Here, the plea colloquy established all of the elements of the crime of manslaughter in the first degree under that subdivision, inasmuch as defendant admitted during the plea colloquy that he caused the death of the victim, his 80-year-old father, by repeatedly stabbing him and bludgeoning him. Defendant’s contention with respect to the alleged insufficiency of the plea colloquy is that County Court failed to make a sufficient inquiry into the defense of not guilty by reason of insanity after defendant made statements indicating that he had stopped taking his medication and was in a psychotic state at the time of the killing. The record establishes, however, that after making those statements, both defendant and his attorney unequivocally waived the defense of not guilty by reason of mental disease or defect. In addition, defendant was evaluated with respect to that defense by a psychiatrist on defendant’s behalf, who opined that defendant suffered from chronic schizoaffective disorder with acute exacerbation, i.e., a mental disease or defect that impaired his reason to the point that he did not know the nature and quality of his actions. He was also evaluated by a psychiatrist on behalf of the People, who essentially agreed with the diagnosis of the defense psychiatrist but opined that defendant did in fact understand the nature and quality of his acts. After months of discussion between defense counsel, the prosecutor and the court, the plea offer to the lesser charge of manslaughter was made. Thus, the record unequivocally establishes that the defense of not guilty by reason of insanity was fully explored by the court and counsel, and that defendant and his attorney waived that defense. Inasmuch as “defendant was competent to stand trial, he was likewise competent to make decisions regarding his defense” (People v Ciborowski, 302 AD2d 620, 622 [2003], lv denied 100 NY2d 579 [2003]), and the court therefore properly accepted defendant’s waiver of that defense (see People v Boatwright, 293 AD2d 286 *1726[2002], lv denied 98 NY2d 673 [2002]; People v Saletnik, 285 AD2d 665, 667 [2001]; People v Rogers, 163 AD2d 337 [1990], lv denied 76 NY2d 943 [1990]). In my view, no further inquiry was necessary under these circumstances. Present — Smith, J.R, Peradotto,' Garni, Sconiers and Green, JJ.